DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/19/2021.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/496,115, being commonly owned and having 1 common inventor (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘115 application include a cooling or quenching process with a solution including a formic acid in the instantly claimed amounts and falling within the scope of the instant claims..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/083047 (WO’047) and its English language equivalent, 10,041,140 to Genaud (Genaud) either alone or alternatively in view of US 3,729,417 to Hashimoto (Hashimoto). WO’047 in its English language equivalent, Genaud, teaches a process and system for a steel strip (1) running through the cooling section (5 or 6) of a continuous line (shown in figure 1 for example)  where a liquid or liquid and gas projecting solution is projected onto the steel strip by spraying (see claim 1 for example) and where the projecting solution includes formic acid (see col. 3 lines 30-35 or claims 4, 12 or 13 for example) and where the projecting solution has a ph . 
Alternatively, Hashimoto teaches that for cooling or quenching liquids to be employed for steel objects, (see col. 4 lines 62-70 for example) formic acid (see col. 3 lines 5-10) is preferably added to the quenching solution in an amount between 0.05 and 5 weight parts per 100 (between 0.05% and 5% by weight) for improved quenching. Because the system of WO’047 also desires improved quenching when employing formic acid in it’s cooling or quenching solutions, motivation to employ the amounts recited in Hashimoto for formic acid, which also meet the conditions of WO’047, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 5, WO’047 also encompasses the recited formic acid amounts for substantially the same reasons given above.

With respect to claim 4, WO’047 also includes a recirculation and monitoring system and process meeting the instant claim requirements (see col. 7 lines 27-62 for example).
With respect to claim 8, WO’047 collects and contains vapors from the projection process (see col. 6 lines 15-32 for example).
With respect to claim 9, WO’047 teaches a system for performing the process of instant claim 1.

Allowable Subject Matter
Claims 6, 7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest the deoxygenation steps or additional gas compositions instantly recited in these claims.

Response to Arguments
Applicant’s arguments, see the response and amendment, filed on 4/19/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 112(a) 112(b) 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference to WO’047 and its English language equivalent Genaud teaching the newly added limitation to the ph level of the projecting solution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk